DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Patent Application No. 16/215,731, filed December 11, 2018, which application is a continuation of U.S. Patent Application No. 15/133,326, filed on April 20, 2016, now Patent No. 10/157,829, issued December 18, 2018, which is a divisional of U.S. Patent Application No. 13/623,441, filed on September 20, 2012, now U.S. Patent No. 9,343,442, issued May 17, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “active surface” is unclear. The examiner will interpret the term “ active surface” to read “bottom surface.”

Claim Objections
Claim 1 is objected to because of the following informalities: “insulating layer” in line 4 should read “dielectric layer”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “semiconductor chip” in line 5 should read “package component”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “semiconductor chip” in line 7 should read “package component”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “semiconductor chip” in line 2 should read “package component”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “semiconductor chip” in line 2 should read “package component”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “semiconductor chip” in line 2 should read “package component”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “semiconductor chip” in line 1 should read “package component”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “semiconductor chip” in line 2 should read “package component”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “conductive feature” in line 1 should read “conductive post”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “insulating layer” in line 2 should read “dielectric layer”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “semiconductor chip” in line 2 should read “package component”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “semiconductor chip” in line 4 should read “package component”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “semiconductor chip” in line 5 should read “package component”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “semiconductor chip” in line 6 should read “package component”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “insulating layers” in line 4 should read “dielectric layer”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “insulating layers” in line 5 should read “dielectric layer”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “semiconductor chip” in line 6 should read “package component”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “semiconductor chip” in line 8 should read “package component”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “semiconductor chip” in line 11 should read “package component”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “semiconductor chip” in line 2 should read “package component”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “insulating layers” in line 3 should read “dielectric layer”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “insulating layers” in line 4 should read “dielectric layer”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “semiconductor chip” in line 2 should read “package component”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “insulating layers” in line 4 should read “dielectric layer”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “insulating layers” in line 5 should read “dielectric layer”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “insulating layers” in line 2 should read “dielectric layer”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “insulating layers” in line 3 should read “dielectric layer”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “insulating layers” in line 4 should read “dielectric layer”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “semiconductor substrate” in lines 1-2 should read “package substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 13 and 18 with the important feature being “a package component disposed over the first interconnect structure; and a coil comprising a part in the first redistribution layer, wherein the coil is electrically connecting to the package component (claims 1 and 13)” and “ a first plurality of redistribution layers in the first plurality of insulating layers, wherein the coil extends into the first plurality of redistribution layers, and wherein a first redistribution line in the first plurality of redistribution layers electrically connects the coil to the device die; and a molding compound molding the device die therein, with the first redistribution line in the first plurality of redistribution layers being in physical contact with the molding compound.” Therefore claims 1-20 are allowed.

The closest prior art:
Mackh et al. (US 2011/0073987) teaches a first redistribution layer in the first insulating layer;; and a coil comprising a part in the first redistribution layer.

Mackh et al. does not teach a package component disposed over the first interconnect structure wherein the coil is electrically connecting to the package component.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848